DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered. Accordingly, claims 1-14 remain pending, claims 1-2, 4-12, and 14 have been amended.
Response to Arguments
Claim objections
In light of the amendments to the claims filed 04/28/2022, the claim objections have been withdrawn.
Rejections under 35 USC 112(a)
In light of the amendments filed 04/28/2022, the rejection has been withdrawn. However, the newly filed amendments to the claims present new issues related to written description and the new rejection(s) are presented below.
Rejections under 35 USC 112(b)
Applicant's remarks filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant states in the third full paragraph on page 6
“Applicant does not concede the correctness of the rejections. However, the claims have been amended and Applicant submits that the amendments overcome the rejections.”

In response, it is noted applicant has not provided amendments, nor remarks or arguments, to all claims and claim limitations outlined in the rejection outlined under 112(b). These rejections are outstanding and have been updated with further clarifying language for the applicant to address in their next response.
Applicant argues in the first paragraph of page 8
“The Office Action alleged that it is unclear whether the severity score recited in claim 2 is meant to refer to the severity score recited in claim 1 due to insufficient antecedent basis. Claim 2 has been amended to clarify that the severity score recited in claim 2 is meant to refer to that in claim 1 but is further restricted by a new recitation that includes "that is associated with the brain in a time period during which the at least one MRI image of the brain examined is generated."”

	In response, it is noted that there has been no amendment to claim 2 in the present amendments to the claims as filed 04/28/2022 which indicate claim 2 as being “previously presented” in the header of claim 2. Additionally, the limitation of “that is associated with the brain in a time period during which the at least one MRI image of the brain examined is generated” was presented in claim 2 in the amendments filed on 02/26/2021 and were presented in the rejection under 35 USC 112(b) to which the applicant has not provided a response.
Applicant argues in the second paragraph of page 8
 “The Office Action alleged that "the percentile is selected from one of a 10th percentile, a 50th percentile, and a 90th percentile" recited in claim 5 renders the claim indefinite since it is unclear what the clinical significance and meaning is of selecting one of the percentiles vs. selecting a different one of percentiles in the group of enumerated percentiles. Applicant has amended to clarify that, as shown in claim 3 and lines 8 to 21 on page 8 of Applicant's specification, the percentile is a statistical value which serves as the characteristic parameter and summarizes diffusion index values in a brain image region. The selection of one of the percentiles is to find a representative value to simplify the complicated diffusion index values.”

In response, it is noted that there has been no amendment to claim 5 in the present amendments to the claims as filed 04/28/2022 which indicate claim 5 as being “previously presented” in the header of claim 5. It is further noted that no amendments have been made in the current or past forms of claim 5 which recite the subject matter of “the percentile is a statistical value which serves as the characteristic parameter and summarizes diffusion index values in a brain image region. The selection of one of the percentiles is to find a representative value to simplify the complicated diffusion index values”.
Applicant argues in the third paragraph of page 8
“The Office Action alleged that "the brain examined at a second time instance" recited in claim 6 lacks antecedent basis because claim 1, on which claim 6 is dependent, does not recite the brain being examined at a second time instance, and it is unclear whether the second time instance is meant to be a time instance other than the time period during which the at least one MRI image of the brain examined is generated. For clarification, Applicant has amended claim 6 to recite that a second severity score that represents the clinical severity of the neurological disorder of the brain if the brain were examined at a second time instance which is later than the first time instance. Moreover, since claim 6 already recites the limitations of "a first time instance which belongs to a same time period as when the at least one MRI image of the brain was generated and a second time instance which is later than the first time instance, Applicant submits that it is clear the phrase "a second time instance" is meant to be a time instance other than the time period during which the at least one MRI image of the brain examined is generated.”

In response, it is noted that while claim 6 has been amended to recite “a second severity score that serves as the severity score which represents the clinical severity of the neurological disorder of the brain if the brain were examined at a second time instance which is later than the first time instance”, the specific features upon which applicant relies (i.e., “a second severity score that represents the clinical severity of the neurological disorder of the brain if the brain were examined at a second time instance which is later than the first time instance”) are not recited in the current construction of the language recited rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the present amended to claim 6 causes further issues regarding clarity of the claim that were not resolved by the present amendment to claim 6. It is also noted that amended claim 6 now recites “a first time instance which belongs to a same time period as when the at least one MRI image of the brain was generated and a second time instance which is later than the first time instance”, and claim 6 previously recited “a first time instance which belong to a same time period as when the at least one MRI image of the brain was generated and a second time instance which is later than the first time instance”. Accordingly, the rejection regarding the clarity of claim 6 has been updated below.
Applicant argues in the fourth paragraph of page 8
“Claim 14 has been amended to address a typographical error.”
In response, the office has interpreted the “typographical error” that is corrected to be the term “based”. It is noted that the applicant has also added additional amendments to claim 14 which do not resolve the outstanding issues regarding clarity to the claim. The rejection has been updated to include the newly added claim amendment and also to further explain the outstanding clarity issues of the claim to which the applicant has not provided a response and which were not addressed by applicant’s claim amendments. 
Therefore, the claims remain rejected and the rejections have been made final.
Rejections under 35 USC 101
Applicant's remarks filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues firth paragraph of page 5 – first paragraph of page 6
“For issues of 35 U.S.C. § 101, in order to emphasize the technical effect achieved by the claimed invention, Applicant has amended claim 1 by incorporating thereinto the technical features "the severity score allowing a medical practitioner to objectively determine the clinical severity of the neurological disorder or effectiveness of treatment for the neurological disorder without the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder," which are supported by Applicant's disclosure on at least page 18, lines 9-12 and page 11, lines 17-21. 
Applicant submits that at least some technical features of claim 1 are not generic and routine elements in the art of medical imaging and diagnosis. In addition, the additional elements in combination with other limitations of the claimed invention can integrate an abstract idea alleged in the Office Action into a practical application of calculating the severity score to predict an evaluation score that would otherwise require manually completing the assessment form to obtain, conventionally. In other words, without the requirement of manually filling in the assessment form, the severity score may be automatically determined based on the MRI image of a patient by using the prediction model, which was established based on manually completed assessment forms acquired in the past. (See page 11, lines 9-21 of the specification)”

In response, it is not clear how the newly filed claim amendment of claim 1 reciting “the severity score allowing a medical practitioner to objectively determine the clinical severity of the neurological disorder or effectiveness of treatment for the neurological disorder without the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder” is considered by the applicant to be a “technical effect”, as it appears to be further adding additional abstract idea(s) that to do not add to significantly more, as the limitation appears to support the method being performed in the human mind, and therefore is unpatentable under 35 USC 101. Additionally, the immediate claim amendment to claim 1 do not appear to be supported by the specification. See the newly added written description rejection under 35 USC 112(a).
Additionally, it is not clear what the applicant considers to be “at least some technical features of claim 1” which applicant states are “are not generic and routine elements in the art of medical imaging and diagnosis”, as this statement is made without presenting factual evidence. 
Further, contrary to applicant’s argument that, the subject matter disclosed in the various embodiments described in the specification appears to expressly illustrate that the manual completion of the assessment form is required in order to predict the evaluation score and, in part, calculate the severity score.
Additionally, applicant’s argument that “without the requirement of manually filling in the assessment form, the severity score may be automatically determined based on the MRI image of a patient by using the prediction model, which was established based on manually completed assessment forms acquired in the past” appears to be contradictory as the assessment form being manually filled out is still a requirement in order to establish the prediction model. It is also noted that applicant discusses the severity score as being automatically determined, no such limitation is recited in the claims – nor is there any structure recited which is capable of performing the automatic determination of the severity score.
Rejections under 35 USC 103
Applicant's remarks filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues firth paragraph of page 9 – fifth paragraph of page 10
“Moreover, in response to Applicant's previous arguments in paragraphs 3 and 4 on page 8 of the previous response filed on February 26, 2021 ("Previous Response), on page 7 of the present Office Action, the Office asserted that the limitations "transforming the diffusion indexes to the severity score via a prediction model" are not recited in the rejected claim 1, and such limitations from the specification are not read into the claims. Thus, the Office Action held that Applicant's previous arguments lack support. However, as previously mentioned, since amended claim 1 has been incorporated with the technical feature to show how the severity score is calculated based on the characteristic parameters, which are derived from the diffusion indexes by using statistics, Applicant submits that solid foundation for the previous arguments has been provided. 
In further response to the rejections, as shown in the following paragraphs, none of the references cited discloses the above-mentioned limitations of the claimed invention. 
Firstly, the Office Action alleges that paragraph [0032] in Wang discloses the technical features "calculating a severity score that represents the clinical severity of the neurological disorder of the brain based on said at least one characteristic parameter of said at least one of the brain image regions via a prediction model associated with the neurological disorder" recited in claim 1. However, what is disclosed by paragraph [0032] in Wang is actually calculating, by using Pearson correlation coefficients, the associations between the diffusion indexes and disease severity, instead of calculating a severity score that represents the clinical severity as defined in claim 1. 
In particular, as indicated by step S20 in Figure 1 of Wang, the diagnosis in Wang appears to be performed based on a comparison between an average of diffusion kurtosis (DK) data and a cut off value, wherein the cut off value is determined by using a receiver operating characteristic (ROC) curve (see paragraph [0032] of Wang), and the cut off value is associated with optimal sensitivity and specificity that are alleged in the Office Action as an equivalent counterpart of the severity score recited in amended claim 1. It should be noted that the cut off value recited in Wang is obtained as a threshold for distinguishing patients with PD (Parkinson's disease) from control subjects, not for representing clinical severity of neurological disorder with respect toa specific subject under diagnosis, as required in the claimed invention. 
Additionally, Liu discloses quantitative susceptibility mapping (QSM) by using magnetic resonance imaging (MRI), and Tsukimoto discloses MRI image data processing that is performed for generating MRI images to be displayed (see steps S50 to S70 in Figure 8 of Tsukimoto) and that is irrelevant to a value metric/score of clinical severity of a neurological disorder. Both Liu and Tsukimoto are silent on calculating a severity score of a neurological disorder. 
Since the limitations "calculating a severity score that represents the clinical severity of the neurological disorder of the brain examined based on the at least one characteristic parameter of the at least one of the plurality of brain image regions via a prediction model associated with the neurological disorder," "the prediction model is a linear regression model" and "substituting the at least one characteristic parameter of the at least one of the plurality of brain image regions into the linear regression model to obtain the severity score" are not explicitly disclosed by any one of the cited references, a person having ordinary skill in the art would not combine Wang, Tsukimoto and Liu to arrive at the claimed invention.”

In response, it is noted that amended claim 1 requires the calculating of a severity score that “represents the clinical severity of the neurological disorder of the brain examined”, and , the calculated severity score is “based on the at least one characteristic parameter of the at least one of the plurality of brain image regions via a prediction model associated with the neurological disorder”, the prediction model being a regression model, the calculation of the severity score also includes “substituting the at least one characteristic parameter of the at least one of the plurality of brain image regions into the linear regression model to obtain the severity score”. The immediate requirements of claim 1 does not “show how the severity score is calculated based on the characteristic parameters” – nor how “statistics” is used to “derive” the “the characteristic parameters”, upon which the “severity score” calculation is “based”, from “the diffusion indexes”. 
Additionally, it is noted that while claim 1 requires calculating at least one characteristic parameter based on the respective portion of the diffusion index values of the at least one diffusion index, claim 1 does not positively recite, nor recite by inference, a step of “deriving” the “characteristic parameters” from the diffusion index by “using statistics”. Further, as outlined in the written description rejection of claim 1 in the previous office action mailed 11/29/2022 and also in the present office action, the prediction model is not equivalent to the severity model, as evidenced in [0028] which discloses that the prediction model is separate/different from the severity score since the prediction model is trained in advance (based off previously acquired information) of the severity score being determined for the associated with the neurological disorder. Applicant has not provided a response to this rejection nor amended the claim to correct and/or clarify these limitations in the claim. 
 In response to applicant’s arguments that “…what is disclosed by paragraph [0032] in Wang is actually calculating, by using Pearson correlation coefficients, the associations between the diffusion indexes and disease severity, instead of calculating a severity score that represents the clinical severity as defined in claim 1” and “It should be noted that the cut off value recited in Wang is obtained as a threshold for distinguishing patients with PD (Parkinson's disease) from control subjects, not for representing clinical severity of neurological disorder with respect toa specific subject under diagnosis, as required in the claimed invention”, it is noted that all patients in the study described by Wang patients met the NINDS-SPSP criteria for probable PD, see [0025] of Wang and that by associating the diffusion index values with the disease severity, a score may be obtained which represents the severity of condition for all patients determined to have met the criteria for probable PD, see Wang [0026], [0035] table 1. The applicant’s invention also appears to use both the diffusion index values obtained from the diffusion MRI images of the brain together with the evaluation score, indicating the clinical severity of a condition, to obtain the clinical severity score, see [0024]-[0027], [0043], [0046] of the PG pub for this application. Specifically, applicant discloses in [0043] that statistical correlation analysis is performed by using Pearson's correlation coefficient to determine if the at least one characteristic parameter of the brain image region is significantly relevant to the clinical severity of the neurological disorder.
Additionally, and it is also noted that the features upon which applicant relies (i.e., “for representing clinical severity of neurological disorder with respect to a specific subject under diagnosis, as required in the claimed invention” (emphasis added)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further noted that the Oxford Learner’s Dictionary defines the term “diagnosis” as being “the act of discovering or identifying the exact cause of an illness or a problem”, and that applicant’s invention does not appear to recite, nor be drawn to, the act of diagnosis, as the patient’s being evaluated by applicant’s claimed method to determine the clinical severity, have previously been diagnosed.
Accordingly, applicant’s arguments together with support from applicant’s disclosure found in the specification as noted in the paragraph above, appear to lend further support for Wang disclosing the immediate limitations of the claim.
In response to applicant’s argument that Liu discloses quantitative susceptibility mapping (QSM) by using magnetic resonance imaging (MRI), and Tsukimoto discloses MRI image data processing that is performed for generating MRI images to be displayed (see steps S50 to S70 in Figure 8 of Tsukimoto) and that is irrelevant to a value metric/score of clinical severity of a neurological disorder. Both Liu and Tsukimoto are silent on calculating a severity score of a neurological disorder”, it is noted that primary reference Wang was relied upon to teach “calculating a severity score of a neurological disorder” and it is also noted that the features upon which applicant relies (i.e., “value metric/score of clinical severity of a neurological disorder” (emphasis added)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Information Disclosure Statement
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2ooo); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 now recite(s) “the severity score allowing a medical practitioner to objectively determine the clinical severity of the neurological disorder or effectiveness of treatment for the neurological disorder without the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder” and “wherein in step c) the prediction model is a linear regression model”. However, the original claims, the original drawings, nor the specification as originally filed provides support for this limitation. 
The most relevant disclosure is found in [0031]-[0033] discloses that by substituting the portion of the characteristic parameters calculated in step 12 {X1i|=1, 2, . . . , N} into the linear regression model, the severity score that is associated with the brain in a time period during which the diffusion MRI images of the brain is generated may be calculated to predict the evaluation score that would be obtained through the assessment form related to the rating scale. And in order to automatically determine the severity score for a patient without the requirement of manually filling in the assessment form, only the plurality of diffusion MRI images and the anatomical image from the patient are required. The prediction model is implemented by a regression model. To verify effectiveness, a plurality of samples each of which is associated with a patient having cerebral palsy are collected and analyzed. Each of the samples specifically include a plurality of diffusion MRI images and an anatomical image of the patient having cerebral palsy, and an evaluation score obtained through the patient with cerebral palsy filling in an assessment form of Bruininks-Oseretsky Test of Motor Proficiency, second edition (BOT-II) at about the same time the diffusion MRI images and the anatomical image are generated.
And from the disclosure of another embodiment [0037]-[0039], which discloses that a score difference is a predicted variation in the first severity score calculated from the first time instance to the second time instance. The score difference may be obtained by substituting the portion of the characteristic parameters calculated in step 12, {X2i|i=1, 2, . . . , N} into the linear regression model. A second severity score can be calculated by summing the first severity score and the score difference based the linear regression model, so as to predict the second evaluation score, which would be obtained through filling in the assessment form at the second time instance. The patient is only required to undergo an MRI procedure for generation of the diffusion MRI images, and the patient is only required to fill in the assessment form to obtain the first evaluation score at the first time instance. As a result of the patient having been required to undergo an MRI procedure for generation of the diffusion MRI images and the patient having been required to only to fill in the assessment form to obtain the first evaluation score at the first time instance —the medical practitioner may objectively make a determination as to whether a treatment performed on an examinee effectively improves the neurological disorder. To verify effectiveness of the method for estimating prognosis for a patient having Alzheimer's disease, a plurality of samples are collected and analyzed from the patient. Each sample of the plurality samples include  (1) a plurality of diffusion MRI images and an anatomical image of the patient having Alzheimer's disease that have been generated at a first time instance, (2) first evaluation scores obtained the same time as the first time instance and obtained through the assessment forms of Logical Memory I, Logical Memory II, and Logical Memory II Recognition rating scales in Wechsler Memory Scale Revised that have been filled in by the patient having Alzheimer's disease, and (3) at second evaluation scores obtained at a second time instance, assessment forms of Logical Memory I, Logical Memory II, and Logical Memory II Recognition rating scales in Wechsler Memory Scale Revised that have been filled in by the patient having Alzheimer's disease. However, this does not provide support for what is claimed, and no basis has been pointed to for these new limitations in applicant’s remarks. 
Further, the prediction model is not equivalent to the severity model, as evidenced in [0028] which discloses that the prediction model is separate/different from the severity score since the prediction model is trained in advance (based off previously acquired information) of the severity score being determined for the associated with the neurological disorder, and the severity score is calculated in order to obtain an evaluation score by grading the clinical severity of the neurological disorder of the brain with a rating scale when the MRI image of the brain is generated. Additionally, it is unclear how the “characteristic parameter(s)” of “at least one of the brain image regions” are implemented “via a prediction model” to calculate the severity score, as there is no specific is no algorithm in the disclosure for how the characteristic parameters of the brain image are implemented by the prediction model to calculate the severity score. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. This is a NEW MATTER rejection.
Claims 2-10 and 12-14 are also rejected due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recite(s) “the severity score allowing a medical practitioner to objectively determine the clinical severity of the neurological disorder or effectiveness of treatment for the neurological disorder without the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder”, “wherein in step c) the prediction model is a linear regression model”, and “wherein step c) includes substituting the at least one characteristic parameter of the at least one of the plurality of brain image regions into the linear regression model to obtain the severity score”, which renders the claim indefinite since it is unclear how the severity score can be used to “objectively determine” the diagnosis of a given condition when a metric for a given condition has not been first established to make the initial diagnosis, let alone what measure of indication has been made pertaining to a degree/level of severity for a specific condition relating to a specific patient.
It is also unclear if the applicant meant to recite a step of the medical practitioner performing an objective determination of the clinical severity or the effectiveness of treatment for the neurological disorder. Since “objective[ly] determin[e]ation” is not positively recited as a step of the process, it is unclear whether such objective determination is required in order to infringe the method of claim 1.
It is also unclear if the applicant meant to recite a step of performing obtaining the clinical severity score. Since “obtain[ing]” is not positively recited as a step of the process, it is unclear whether such obtaining is required in order to infringe the method of claim 1.
Further, it is also unclear if “score” that represents “the clinical severity” is meant to refer to the clinical severity of the neurological disorder, as recited in the preamble of the claim as being the method for the determining thereof, since.
Claim 1 recites the limitation "the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of a requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder being.
Claims 2-10 and 12-14 are also rejected due to their dependency on claim 1.
Claim 2 recites the limitations “the severity score”, "the severity score that is associated with the brain in a time period during which the at least one MRI image of the brain examined is generated”, in lines 2-5.  It is unclear if the applicant meant to refer to the “severity score” recited in claim 1 on which claim 2 is dependent, or if the severity score “associated with the brain in a time period during which...” is intended to represent a new limitation. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 is also rejected for reciting the same and/or similar limitations outlined in the above rejection.
Claims 3-5 and 7-10 are also rejected due to their dependency on claim 2 or 6 in light of the rejection above.
Claim 5 recites the limitation “wherein in step b), the percentile is selected from one of a 10th percentile, a 50th percentile, a 90th percentile” in lines 1-2, renders the claim indefinite since it is unclear what the clinical significance and/meaning is of selecting one of the percentiles vs selection a different percentile in the group of percentiles recited in the value.
Claim 9 is also rejected for reciting the same and/or similar limitations outlined above.
Claim 6 recites the limitation “the brain if the brain were examined at a second time instance” in lines 6 and 8. There are insufficient antecedent basis for this limitation in the claim, as claim 1, on which claim 6 is dependent, does not recite the brain being examined at a second time and it is unclear if the applicant meant to recite that the immediate limitation refers to as the second time instance is not recited as corresponding to the period of time when the at least one MRI image of the brain was generated. Additionally, since the brain “if the brain were examined at a second time instance” is not positively recited as a step being performed in the claimed method, it is unclear whether such “if the brain were examined a second time instance” is required in order to infringe the method of claim 6.
Claims 7-10 are also rejected due to their dependency on claim 6.
Claim 10 is also rejected for reciting the same and/or limitations outlined in the above rejection.
Amended claim 14 now recites “wherein step a) includes identifying the brain image regions based on a combination of a brain parcellation template, an anatomical image, and the at least one MRI image”, which renders the claim indefinite because it is unclear how the brain parcellation template, the anatomical image, and the at least one MRI image are combined so as to serve as a “basis[ed]” for the identification of the brain image regions. It is also unclear if the applicant meant to recite that the process of “identifying” refers to identification of the plurality of brain image regions for at least one the MRI image, as recited in claim 1, or if applicant meant the identifying in claim 14 to refer to the identification of claim being further or alternatively based on the combination of a brain parcellation template, an anatomical image, and the at least one MRI image. 
Further, it is unclear if applicant meant to refer to “identifying” process as the identification of only a particular portion of the plurality of brain image regions of the at least one MRI image recited in claim 1 which that based on the combination of a brain parcellation template, an anatomical image, and of the at least one MRI image. It is unclear if the at least one MRI image which serves in, in combination with a brain parcellation template and an anatomical image, the identification of the brain image regions is the same at least one MRI image recited in claim 1 from which the plurality of brain image regions are identified in claim 1. 
It remains unclear if the applicant meant to refer to the same step in the process of “identifying” of the brain image regions based on the combination of a brain parcellation template, an anatomical image, and of the at least one MRI image as performed simultaneously as a single step of “identifying”, or if the process of “identifying” occurs sequentially performed sub-steps of “identifying” so that each sub-step corresponds to a brain parcellation template identification sub-step, an anatomical image identification sub-step, and of the at least one MRI image identification sub-step. It is also unclear if the image regions which are identified, are the same brain image regions across a brain parcellation template, an anatomical image, and of the at least one MRI image. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of “performing mathematical calculations” and “performing a mental process that can practically be performed in the human mind” without significantly more. The claim(s) recite(s)  “identifying, based on the at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index”; “calculating at least one characteristic parameter based on the respective portion of the diffusion index values of the at least one diffusion index”; “calculating a severity score that represents the clinical severity of the neurological disorder of the brain examined based on the at least one characteristic parameter of the at least one of the plurality of brain image regions via a prediction model associated with the neurological disorder”; “the severity score allowing a medical practitioner to objectively determine the clinical severity of the neurological disorder or effectiveness of treatment for the neurological disorder without the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder”; “wherein in step c) the prediction model is a linear regression model”; and “wherein step c) includes substituting the at least one characteristic parameter of the at least one of the plurality of brain image regions into the linear regression model to obtain the severity score,”. 
Specifically, the “identifying” as being “which results” from “image processing” that is “performed on the at least one MRI image” is recited without describing how and by what structure – if the “identifying” is performed by a structural device and not by using the human mind – the brain regions are identified. The “calculating” of the at least one characteristic parameter is recited as being “based on the respective portion of the diffusion index values of the at least one diffusion index” without reciting how and by what structure, if performed by a structural device and not in the human mind – the at least one characteristic parameter is calculated, and how and by what structure determines – if the determination is performed by a structural device and not in the human mind –  what respective portion of the diffusion index values of the at least one diffusion index is serves as a basis for the calculation. The “calculating” of a severity score is recited as so that the that severity score “represents the clinical severity of the neurological disorder of the brain examined” without reciting how and by what structure the “calculating” has been “based” on the “at least one characteristic parameter” though “a prediction model” which is “associated with the neurological disorder”, nor how or by what structure the prediction model has been “associated” with the neurological disorder – if what the calculation and association are performed by is a structural device and not in the human mind. The “substituting” the at least one characteristic parameter into the linear regression model is recited to “obtain the severity score” is recited without reciting how and for what variable the at least one characteristic parameter is “substitute[ed]ing” into the into the linear regression model and what structure performs the “substituting” into the linear regression model and “obtain[s]” the severity score – if the “substitution” and the “obtain[ing]” are performed by a structural device and not in the human mind. 
The severity score “allowing” a medical practitioner to “objectively determine” the clinical severity of the neurological disorder or “objectively determine” effectiveness of treatment for the neurological disorder as recited, appears to entirely be limitations performed in the human mind, with or without the use of pen and paper or a computing aid for the medical practitioner to make the “objective[ly]” “determin[e]ation” using their mind. 
All of these claim elements cited in the three above paragraphs are considered to be directed to the mental processing, or mathematical processing of acquired data which are a form of an abstract idea when not incorporated into a practical application. The identifying processing steps are considered to use generic and routine elements in the art of medical diagnostics.
The technological ability of the identifying and calculating method steps are not manipulated or improved in any meaningful way by either of the mental process or the mathematical process. Therefore, no improvements to medical diagnostics of predicting clinical severity of a neurological disorder or improvements to a subsequent medical procedure are claimed in the rejected claims.  The applicant’s inclusion of the limitation that the severity score “allows” the medical practitioner is able to perform the above limitation using their mind “without the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder” does not lend support that  severity score is not calculated using the human mind without or without an aid to perform the steps to perform the calculation of the severity score. Additionally, applicant’s mere inclusion of the recitation “wherein the neurological disorder includes one of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof” in conclusion of the claim without providing any specific application or relevance relating to specific aspects of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof from so that a “diagnosis” may be “facilitated”.
When considering the claim as a whole, the additional elements recited in the claim including the at least one MRI image, the plurality of brain image regions in the at least one MRI image, the respective portion of diffusion index values of at least one diffusion index, and the prediction model directed to the acquisition of data/nominal data acquisition steps are merely insignificant extra-solution activity as they do not interact with the judicial exception in a way that may integrate the judicial exception into a practical application, i.e. claim limitations as a whole are not directed to an improvement in the functioning of a computer or an improvement to another technology, see MPEP 2106.04 (d) III reference to Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 2019 USPQ2d 281076 (Fed. Cir. 2019). Therefore, the judicial exception is not integrated into a practical application because it does not recite any elements that integrated therein for performing the mathematical calculations into a practical application such as improving the operation of a diagnostic device, or utilizing the mathematical relationships to effect a particular treatment or prophylaxis for a specific disease or a specific medical condition. 
Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. The additional claim limitations of the dependent claims 2-10 and 12-14 either claim further details to the abstract idea of the mathematical relationships or claim generic and routine elements in the art of medical imaging and diagnostics. The diagnostic imaging recited with mathematical computing steps in the dependent claims have not been modified or improved upon in any way with the current claim limitations. Furthermore, as currently claimed the respective portion of diffusion index values of at least one diffusion index and the prediction model are not incorporated into any structural improvement of the overall device. Instead, the claim states the method steps, mathematical indices and model, but fails to state any more elements that utilize this model to perform a practical application. 
The examiner notes that dependent claims 2-10 and 12 are directed to calculating “at least one characteristic parameter”, “a severity score”, “the prediction model” from the original calculating steps b) and c), which would be a form of diagnostic calculation, but in the current claim, it is also not incorporated into a practical application. Furthermore, as currently claimed the respective portion of the diffusion index values of the at least one diffusion index, the statistical value, the percent and the mean of the statistical value, regression model is not incorporated into any structural improvement of the overall device. Instead, the claim states the method steps and mathematical model, but fails to state any more elements that utilize this model to perform a practical application. They are not specific to a particular medical condition (such as heartrate) and while it is calculated there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. The other dependent claims do not incorporate any other method steps or elements other than features that are also directed to the abstract idea of performing mathematical calculations.
The examiner notes that dependent claim 12 is further directed to the additional step of determining “whether the at least one characteristic parameter of the brain image region is relevant to the clinical severity of the neurological disorder by a statistical correlation analysis”, which would be a form of diagnostic calculation, but in the current claim it is also not incorporated into a practical application. It is not specific to a particular medical condition and while it is calculated there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. The other dependent claims do not incorporate any other method steps or elements other than features that are also directed to the abstract idea of performing mathematical calculations.
The examiner notes that dependent claims 13-14 is directed to identifying “based on a plurality of diffusion MRI images” from the original identifying step a), which would be a form of diagnostic calculation, and that could be a series of mental steps performing mathematical comparisons. Furthermore, as currently claimed the brain parcellation template and the anatomical image, the imaging processing being one of diffusion tensor imaging (DTI), diffusion kurtosis imaging (DKI), neurite orientation dispersion and density imaging (NODDI), and the AxCaliber technique are not incorporated into any structural improvement of the overall device. Instead, the claim states the method steps and mathematical comparisons, but fails to state any more elements that utilize template or processes to perform a practical application.
They are not specific to a particular medical condition and while it is calculated there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. The other dependent claims do not incorporate any other method steps or elements other than features that are also directed to the abstract idea of performing mathematical calculations.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of identifying, calculating, and image processing are considered to be generic and routine elements in the art of medical diagnostics. These methods have been widely prevalent with the use of templates and models, there are no claimed features that provide elements to identify improvements templates and models based on the mental processes and the mathematical calculations and variables as claimed. Instead, the templates and models, and the image processing methods, could be used in a mental process to identify/calculate mathematical parameters, quantitative values, indices, and scores.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20130279771, hereafter “Wang”), in view of Tsukimoto (US20090279762).
Regarding claim 1, Wang discloses a method for determining a clinical severity of a neurological disorder based on at least one magnetic resonance imaging (MRI) image of a brain examined (“The areas under the curve for MK derived at ROC curve analysis are presented in Table 3. Pearson correlation analysis revealed no significant association between the selected ROIs and disease severity” [0035]), the method comprising:
a) identifying, based on the at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image processing performed on the at least one MRI image (see steps S10-S14 in FIG. 1);
b) for at least one of the plurality of brain image regions ([0031] regions of interest included the caudate, putamen, globus pallidus, and substantia nigra), calculating at least one characteristic parameter for a corresponding sample set based on the respective portion of the diffusion index values of the at least one diffusion index (see [0032] where statistical analysis is performed in each ROI/respective portion of the diffusion index values which evaluated the overall diagnostic performance in each corresponding ROI/sample set, [0036] diffusion kurtosis image improves MR-based diagnosis); and
c) calculating a severity score (“The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients” [0032]) that represents the determined clinical severity of the neurological disorder of the brain based on the at least one characteristic parameter of the at least one of the plurality of brain image regions (“Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity [severity score] for distinguishing patients with PD from control subjects” [0032], ROIs were placed on non-diffusion-weighted images with FA or MK maps [models]) via a probable model associated with the neurological disorder (in FIG. 1, S16 calculates the average value and significance of the difference of the value, which in S18 are then compared to determine the significance of the difference is being significant enough, meaning that the mean from S16 determined to be larger than the cut off value, the then patient is diagnosed/measurement is associated with the neurological disorder), the severity score allowing a medical practitioner to objectively determine the clinical severity of the neurological disorder or effectiveness of treatment for the neurological disorder without the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder*, and 
wherein the neurological disorder includes one of Parkinson's disease (PD) (MK in all major basal ganglia regions being significantly higher in patients found to have PD [0036]), but does not explicitly disclose severity score of a prediction model associated with a neurological disorder, wherein in step c) the prediction model is a linear regression model, wherein step c) includes substituting the at least one characteristic parameter of the at least one of the plurality of brain image regions into the linear regression model to obtain the severity score.
However, in the same field of endeavor, Tsukimoto teaches determining a value metric/score of a predicted clinical severity of a neurological disorder ([0125-0126] determination of an optimal Κ using the Cross Validation method in order to determine the minimum value of the evaluation value and determination of a regression coefficient using a probabilistic search algorithm, the value generated as a function of voxel data determined to be significant is displayed) a prediction model associated with the neurological disorder ([0113] a regression coefficient without the i-th case is calculated to predict a measured value of i-th case using the regression coefficient), 
wherein in step c) the prediction model is a linear regression model (see [0100], the a linear regression between variables in which â(l,m,k) is used as a regression coefficient), 
wherein step c) includes substituting the at least one characteristic parameter of the at least one of the plurality of brain image regions into the linear regression model to obtain the severity score ([0100]-[0102], [0106]-[0108], the linear regression model:  
                
                    
                        
                            φ
                        
                        ^
                    
                    
                        
                            i
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                0
                            
                            
                                l
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        m
                                        =
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                0
                                            
                                            
                                                K
                                            
                                        
                                        
                                            
                                                
                                                    α
                                                
                                                ^
                                            
                                            
                                                
                                                    l
                                                    ,
                                                    m
                                                    ,
                                                    k
                                                
                                            
                                        
                                    
                                    ρ
                                    
                                        
                                            l
                                            ,
                                            m
                                            ,
                                            k
                                        
                                    
                                
                            
                        
                    
                
             
where                          
                            
                                
                                    a
                                
                                ^
                            
                        
                    (l, m, k) is the regression coefficient and ρ(l, m, k, i) are the explaining variables, the explaining variables being substituted into the equation as known in the art to be the variable of the expected cause used find the response or dependent variable is the expected effect and responds to the explanatory or independent variable).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with determining a value metric of a predicted clinical severity of a neurological disorder, the prediction model being a linear regression model, the calculation of the severity score including substituting the at least one characteristic parameter of the at least one of the plurality of brain image regions into the linear regression model to obtain the severity score as taught by Tsukimoto in order to provide a correlation between actual data and a predictive model set for advanced medical diagnoses and treatments of higher brain dysfunction ([0229-0231] & [0255] of Tsukimoto).
*the limitation “the severity score allowing a medical practitioner to objectively determine the clinical severity of the neurological disorder or effectiveness of treatment for the neurological disorder without the requirement of manually filling in an assessment form related to a rating scale associated with the clinical severity of the neurological disorder” appears to be intended use as there is no positively recited step of the severity score “allowing” a user making an objective determination, nor is there a positively recited step of the user “making” an objective determination. Therefore, the limitation is not interpreted to give patentable weight to the claim.
Regarding claim 2, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Tsukimoto discloses wherein step c) includes calculating the severity score that is associated with the brain in a time period during which the at least one MRI image of the brain examined is generated (see steps S10-S60 in FIG. 8, and see [0008] which discloses while the MRI images being generated diffusion tensor will be undergoing data analysis).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with calculating the severity score that is associated with the brain in a time period during which the at least one MRI image of the brain examined is generated as taught by Tsukimoto in order to determine regions of interest in the brain image are connected by a diffusion tensor data ([0009] of Tsukimoto).
Regarding claim 3, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step b), for each of the brain image regions (see [0032] where statistical analysis was performed on all brain regions of interest imaged), the at least one characteristic parameter includes a statistical value of the respective portion of the diffusion index values of the at least one diffusion index (also in [0032] the statistical analysis further used receiving operating characteristic curves were determined for each diffusion index of each respective portion and see in [0034-0035]).
Regarding claim 4, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step b), the statistical value is one of a percentile (see table 2, sensitivity values which are the coefficients of determination known from statistical analysis to be evaluated from R2, which is from 0 to 1/can be equated to a percentage) and a mean (and see [0033] for the ROC analysis data and mean diffusion index values).
Regarding claim 5, modified Wang, substantially discloses all limitations the claimed invention, specifically, Wang discloses wherein in step b), the percentile is selected from one of a 90th percentile (see sensitivity value of 0.90 in table 2).
Regarding claim 6, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Tsukimoto discloses wherein in step b), the at least one characteristic parameter is calculated for each of the brain image regions ([0043] acquiring brain function data and diffusion tensor data on a voxel-by-voxel basis from a non-invasive measuring apparatus such as MRI or the like in order to locate activated brain regions, constituting an evaluation value of a connection degree between voxels adjacent to each other from the diffusion tensor data, and analyzing the brain function data using the evaluation value of the connection degree between the adjacent voxels);
wherein step c) includes calculating, based on the characteristic parameters of the brain image regions and based on a predetermined first severity score that represents the clinical severity of the neurological disorder of the brain examined at a first time instance which belongs to a same time period as when the at least one MRI image of the brain was generated (see 5 in FIG. 1 and see [0045] where the 5 for constitute a predetermined evaluation value Q [severity score] from the original time series data ρ(l, m, k, i) acquired with the acquisition means 1, from which an extreme of data evaluation Q is determined by 6 to be used for image generation in 7 [the same time period MRI image is generated]), a second severity score that serves as the severity score which represents the clinical severity of the neurological disorder of the brain examined at a second time instance which is later than the first time instance (see [0045] where 9 is a memory means for storing recorded various data acquired, calculated, constituted, analyze, generated from 2-8, respectively, and is also a main memory means for storing computer readable program for execution of each steps of the functional brain analysis for a later time instance, see FIGS. 6A-6B separately recorded images S1-Sk).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with including in step b) at least one characteristic parameter is calculated for each of the brain image regions and include in step c) based on the characteristic parameters of the brain image regions and based on a predetermined first severity score that represents the clinical severity of the neurological disorder of the brain examined at a first time instance which belongs to a same time period as when the at least one MRI image of the brain was generated and calculating a second severity score that represents the clinical severity of the neurological disorder of the brain examined at a second time instance which is later than the first time instance, the calculation of the second severity score is based on the characteristic parameters of the brain image regions and based on a predetermined first severity score that serves as the severity score which represents the clinical severity of the neurological disorder of the brain examined at a first time instance which belong to a same time period as when the at least one MRI image of the brain was generated as taught by Tsukimoto in order to locate selected brain regions of interest in MRI data ([0043] of Tsukimoto).
Regarding claim 7, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step b), for each of the brain image regions (see [0032] where statistical analysis was performed on all brain regions of interest imaged), the at least one characteristic parameter includes a statistical value of the respective portion of the diffusion index values of the at least one diffusion index (also in [0032] the statistical analysis further used receiving operating characteristic curves were determined for each diffusion index of each respective portion and see in [0034-0035]).
Regarding claim 8, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step b), the statistical value is one of a percentile (see table 2, sensitivity values which are the coefficients of determination known from statistical analysis to be evaluated from R2, which is from 0 to 1/can be equated to a percentage) and a mean (and see [0033] for the ROC analysis data and mean diffusion index values).
Regarding claim 9, modified Wang, substantially discloses all limitations the claimed invention, specifically, Wang discloses wherein in step b), the percentile is one of a 90th percentile (see sensitivity value of 0.90 in table 2).
Regarding claim 10, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step c) including calculating, based on the characteristic parameters of the brain image regions, a score difference which is a predicted variation in the first severity score from the first time instance (see [0208-0209] to refer to how the Z-test determines a Z-score which adjusts/determines to score difference on the data from the original time series data [first time instance] for a significance level as a connection degree vector [as the first severity score], for [0213] a first image type) to the second time instance (see [0210-0212] to refer to where the significance level is determined based on the significance level correction based on [0209] onto the subsequently acquired diffusion tensor image data from the second time instance, for [0213] a second image type), and calculating the second severity score by summing the first severity score and the score difference (and see [0213-0216] where a score difference value is obtained, and see where the standard deviations/differences are added).
Regarding claim 12, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses further comprising d) for each of the brain image regions, determining whether the at least one characteristic parameter of the brain image region is relevant to the clinical severity of the neurological disorder by a statistical correlation analysis (“The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance” [0032]), wherein step c) includes calculating the severity score based on the characteristic parameters of the brain image regions which are determined in step d) to be relevant to the clinical severity (“A high correlation between the independent raters (P<0.05 for all ROIs) was observed” [0033]).
Regarding claim 13, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step a), the image processing is one of diffusion tensor imaging (DTI) (“Diffusion Tensor imaging data were acquired” [0028]), diffusion kurtosis imaging (DKI) (“this invention features the use of diffusion kurtosis imaging (DKI)” [0013]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wang, in view of Tsukimoto, as applied to claim 1 above, further in view of Mori et al. (US20130102877, hereafter “Mori”).
Regarding claim 14, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses, wherein step a) includes identifying the brain image regions (“the selected regions of interest (ROIs) include thalamus, caudate, putamen, globus pallidus, substantia nigra and connected structure” [0012]), but does not explicitly disclose a brain parcellation template and an anatomical image.
However, in the same field of endeavor, Mori teaches identifying, based on a combination of a diffusion MRI image (“An MRI image may be a Diffusion Tensor Image (DTI)” [0034]), a brain parcellation template (“a parcellation atlas comprising spatial information of the at least one substructure in the tissue region” [abstract]) and an anatomical image (“generate an imaging signal from a tissue region of a subject under observation, the tissue region having at least one anatomical substructure and more than one constituent tissue type” [abstract]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Wang with the identifying being based on a combination of a diffusion MRI image, a brain parcellation template and an anatomical image as taught by Mori in order to provide template-based segmentation and tissue segmentation such that each structure can be accurately defined within each subject after statistical analysis so that abnormality is detected in a structure-by structure basis so that anatomically complex regions such as the cortex may be analyzed with improved quality, such as sensitivity, specificity, or reproducibility ([0016] & [0043] of Mori).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793